          Case 1:18-cv-00171-CRC Document 88 Filed 12/20/18 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MORGAN ROE, a minor, by his parent and )
next friend, JOHN DOE NO. 1,           )
                                       )
               Plaintiffs,             )                   C.A. No. 1:18-CV-00171 (CRC)
                                       )
                   v.                  )
                                       )
DISTRICT OF COLUMBIA, et. al.,         )
                                       )
               Defendants.             )
                                       )


                  DEFENDANT DISTRICT OF COLUMBIA’S MOTION TO
                  STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT1

        Defendant District of Columbia (the District), by and through counsel, and pursuant to

Fed. R. Civ. P. 7, moves to strike Plaintiffs’ Third Amended Complaint. [86]. While Fed. R.

Civ. P. 15 allows for a party to file an amended complaint, Plaintiffs’ filing is not in accordance

with Rule 15. Plaintiffs have already amended the Complaint as a matter of course and have also

amended the Complaint with the Court’s approval. However, Plaintiffs never discussed their

intent to file a third amended complaint with the District nor did they seek leave of Court for

their filing. Therefore, the Court should strike Plaintiffs’ Third Amended Complaint.

        In further support of its motion, the District has attached a memorandum of point and

authorities, along with a Proposed Order.

Dated: December 20, 2018                          Respectfully submitted,

                                                  KARL A. RACINE
                                                  Attorney General for the District of Columbia

                                                  GEORGE C. VALENTINE
                                                  Deputy Attorney General

1
       Although this complaint is docketed as a Second Amended Complaint, it is in fact a Third Amended
Complaint.
          Case 1:18-cv-00171-CRC Document 88 Filed 12/20/18 Page 2 of 8



                                                 Civil Litigation Division

                                                 /s/ Patricia A. Oxendine______________________
                                                 PATRICIA A. OXENDINE
                                                 D.C. Bar No. 428132
                                                 Chief, Civil Litigation Division, Section I


                                                 /s/ Kerslyn D. Featherstone_________
                                                 KERSLYN D. FEATHERSTONE
                                                 D.C. Bar No. 478758
                                                 Senior Assistant Attorney General
                                                 EMMA LOMAX2
                                                 Assistant Attorneys General
                                                 Office of the Attorney General
                                                 441 Fourth Street, N.W., Suite 630 South
                                                 Washington, D.C. 20001
                                                 Phone: (202) 724-6600; (202) 807-0375; (202) 727-
                                                 6295
                                                 Fax: (202) 741-8924; (202) 715-7821
                                                 Email: kerslyn.featherstone@dc.gov;
                                                 emma.lomax@dc.gov

                                                 Counsel for Defendant District of Columbia


                                   LCvR 7(m) CERTIFICATION

        On December 19, 2018, undersigned counsel reached out to Plaintiffs and Co-Defendant

regarding the relief herein sought. Co-Defendant consents to the relief sought. Undersigned

counsel received an out of office message from Plaintiffs’ counsel that reflects he will be out of

the office until January 2, 2019, and will not have access to email during this time. However,

that same evening Plaintiffs belatedly filed a motion for leave to amend their opposition filing.

Given undersigned counsel’s inability to discuss the relief sought herein with Plaintiffs’ counsel,

this motion should be treated as a contested motion.


2
         Admitted to practice only in the state of Texas. Practicing in the District of Columbia under the
direct supervision of Patricia A. Oxendine, a member of the D.C. Bar, pursuant to D.C. Court of Appeals
Rule 49(c)(4).


                                                     2
Case 1:18-cv-00171-CRC Document 88 Filed 12/20/18 Page 3 of 8



                           /s/ Kerslyn D. Featherstone__________
                            KERSLYN D. FEATHERSTONE
                           Senior Assistant Attorney General




                              3
         Case 1:18-cv-00171-CRC Document 88 Filed 12/20/18 Page 4 of 8



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

____________________________________
                                         )
MORGAN ROE., a minor, by his parent and,
                                    and )
next friend, JOHN DOE NO. 1,             )
                                         )
               Plaintiffs,               )
                                         )       C.A. No. 1:18-CV-00171 (CRC)
               v.                        )
                                         )
District of Columbia, et al.,            )
                                         )
               Defendants.               )
____________________________________ )

   DEFENDANT DISTRICT OF COLUMBIA’S MEMORANDUM OF POINTS AND
             AUTHORITIES IN SUPPORT OF ITS MOTION TO
          STRIKE PLAINTIFFS’ THIRD AMENDED COMPLAINT

       Defendant District of Columbia (the District), by and through counsel, submits this

memorandum of points and authorities in support of its Motion to Strike Plaintiffs’ Third

Amended Complaint.

                                       BACKGROUND

       This case involves Plaintiffs’ allegations that while Morgan Roe, a minor, was a student

at Eaton Elementary School, he was sexually assaulted by Reginald Wilson, his teacher. See

Am. Compl. [60, 62]. Plaintiffs’ initial complaint was filed on January 26, 2018. Compl. [1].

On March 9, 2018, Plaintiffs filed an amended complaint as a matter of course. Am. Compl.

[18]. On March 10, 2018, Plaintiffs filed a motion for leave to file their second Amended

Complaint. Pls.’ Mot. [19]. On March 24, 2018, Plaintiff filed a Motion to Amend/Correct the

March 9, 2018 amended complaint. Pls.’ Mot. [31]. On June 5, 2018, Plaintiffs filed a notice of

filing of renewed motion to file a second amended complaint and to file tort claims against the

District of Columbia. Pls.’ Mot. [40]. On June 27, 2018, Plaintiffs filed their renewed Motion to
            Case 1:18-cv-00171-CRC Document 88 Filed 12/20/18 Page 5 of 8



Amend/Correct Complaint one day after the deadline the Court allowed for the filing. Mot. To

Amend [44]. The Motion was opposed by both Defendants. Defs.’ O’ppns [47, 49]. On

September 14, 2018, the Court granted in part, and denied in part Plaintiffs’ motion to amend.

Order [59]. On September 29, 2018, pursuant to the Court’s order, Plaintiffs filed a second

amended complaint. 2d Am. Compl. [62]. On October 15, 2018, Defendant District of

Columbia moved to dismiss Plaintiffs’ 2d Amended Complaint.           Def.’s. Opp’n [66].

          On December 18, 2018, Plaintiffs filed a third amended complaint. 3D Am. Compl. [86].

The District now moves to strike Plaintiffs’ third amended complaint.

                                         LEGAL STANDARD

          Pursuant to Fed. R. Civ. P. 7, “[a]pplication to the Court for an order shall be by motion

which, unless made during a hearing or trial, shall be made in writing, shall state with

particularity the grounds therefor, and shall set forth the relief or order sought.”

          Under Fed. R. Civ. P. 15, “[a] party may amend its pleading once as a matter of course

within:

          (A) 21 days after serving it, or

          (B) if the pleading is one to which a responsive pleading is required, 21 days after service

of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

whichever is earlier.

          (2) Other Amendments. In all other cases, a party may amend its pleading only with the

opposing party’s written consent or the court’s leave. The court should freely give leave when

justice so requires.”




                                                   2
         Case 1:18-cv-00171-CRC Document 88 Filed 12/20/18 Page 6 of 8



                                          ARGUMENT

       As is shown herein, given the express language of Fed. R. Civ. P. 15, Plaintiffs’ failure to

comply with either the plain meaning or spirit of the Rule requires that their third amended

complaint be stricken as a matter of course. First, while Rule 15 allows a party to amend once as

a matter of course, Plaintiffs already amended their Complaint once as a matter of course. See

Am. Compl. [18]. Second, Rule 15 also allows amendments to be made 21 days after service of

a motion under Rule 12(b), (e), or (f), whichever is earlier. Even if the Court uses the date the

District filed it motion to dismiss Plaintiffs’ second amended complaint as a benchmark for

starting the 21-day clock, the filing is untimely. The District’s motion to dismiss was filed on

October 15, 2018, yet Plaintiffs’ third amended complaint was not filed until December 18,

2018, which is clearly more than 21 days after the motion was filed. See District’s Mot. To

Dismiss [65], Third Am. Compl. [86]. Finally, the only other available option for Plaintiffs to

amend their Complaint was to seek leave of Court to do so but they failed to do so. See Court’s

dkting. Consequently, Plaintiffs’ third amended complaint should be stricken from the record.

                                         CONCLUSION

       For the reasons set forth above, the Court should grant the District’s motion to strike

Plaintiffs’ third amended complaint.

Dated: December 20, 2018                      Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              GEORGE C. VALENTINE
                                              Deputy Attorney General
                                              Civil Litigation Division

\\




                                                 3
          Case 1:18-cv-00171-CRC Document 88 Filed 12/20/18 Page 7 of 8



                                                 /s/ Patricia A. Oxendine______________________
                                                 PATRICIA A. OXENDINE
                                                 D.C. Bar No. 428132
                                                 Chief, Civil Litigation Division, Section I

                                                 /s/ Kerslyn D. Featherstone_________
                                                 KERSLYN D. FEATHERSTONE
                                                 D.C. Bar No. 478758
                                                 Senior Assistant Attorney General
                                                 EMMA LOMAX3
                                                 Assistant Attorneys General
                                                 Office of the Attorney General
                                                 441 Fourth Street, N.W., Suite 630 South
                                                 Washington, D.C. 20001
                                                 Phone: (202) 724-6600; (202) 807-0375; (202) 727-
                                                 6295
                                                 Fax: (202) 741-8924; (202) 715-7821
                                                 Email: kerslyn.featherstone@dc.gov;
                                                 emma.lomax@dc.gov

                                                 Counsel for Defendant District of Columbia




3
         Admitted to practice only in the state of Texas. Practicing in the District of Columbia under the
direct supervision of Patricia A. Oxendine, a member of the D.C. Bar, pursuant to D.C. Court of Appeals
Rule 49(c)(4).


                                                     4
             Case 1:18-cv-00171-CRC Document 88 Filed 12/20/18 Page 8 of 8



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
                                         )
MORGAN ROE., a minor, by his parent and,
                                    and )
next friend, JOHN DOE NO. 1,             )
                                         )
               Plaintiffs,               )
                                         )          C.A. No. 1:18-CV-00171 (CRC)
               v.                        )
                                         )
District of Columbia, et al.,            )
                                         )
               Defendants.               )
____________________________________ )

                                               ORDER

          Upon consideration of the Defendant District of Columbia’s (the District) Motion to

Strike Plaintiffs’ Third Amended Complaint, the Memorandum of Points and Authorities filed in

support thereof, Plaintiffs’ opposition thereto, if any, and the entire record herein, it is this ___

day of _____, 2018, hereby,

          ORDERED: that the District’s Motion is GRANTED for the reasons set forth therein;

and it is,

          FURTHER ORDERED: that Plaintiffs’ Third Amended Complaint is stricken from the

record.

          SO ORDERED.



                                                _______________________________
                                                JUDGE CHRISTOPHER R. COOPER
                                                U.S. DISTRICT COURT FOR THE
                                                DISTRICT OF COLUMBIA
